  Case 19-00887       Doc 65    Filed 06/25/20 Entered 06/25/20 10:27:18           Desc Main
                                  Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                              )
                                    )
The matter of DRAGAN MICIC,         )               Case No. 19-10717
                      Debtor.       )               Chapter 7
____________________________________)
TOMASZ MARKUT,                      )
              Plaintiff,            )               Adversary Proceeding No. 19-887
              v.                    )
DRAGAN MICIC,                       )               Honorable Jack B. Schmetterer
              Defendant.            )               Courtroom 682

                                 NOTICE OF OBJECTION

TO:      Arthur Corbin                      Bradley H. Foreman
         Corbin Law Firm, LLC               The Law Offices of Bradley H. Foreman, P.C.
         2500 E. Devon Ave., Ste. 200       900 W. Jackson Blvd., Ste. 7e
         Des Plaines, IL 60018              Chicago, IL 60607
         arthur@corbin-law.com              brad@foremanlawoffice.com

         Robert P. Groszek
         Groszek Law Firm
         3601 N. Pulaski Rd.
         Chicago, IL 60641
         info@groszeklaw.com

        PLEASE TAKE NOTICE that on Tuesday, June 30, 2020, at 10:00 a.m., or as soon
thereafter as counsel may be heard, I will appear before the Honorable Jack B. Schmetterer,
Bankruptcy Judge, or any other judge sitting in his stead, BY TELEPHONE through court-
solutions.com, and then and there object to Plaintiff’s Motion for Leave to Appear as Additional
Counsel for Plaintiff.


                                                    s/ Anthony J. Peraica
                                                    Anthony J. Peraica
  Case 19-00887      Doc 65     Filed 06/25/20 Entered 06/25/20 10:27:18          Desc Main
                                  Document     Page 2 of 2



Anthony J. Peraica, #6186661
Anthony J. Peraica & Associates, Ltd.
5130 S. Archer Avenue
Chicago, Illinois 60632
Phone: (773) 735-1700
Fax: (773) 585-3035
support@peraica.com


                               CERTIFICATE OF SERVICE

      I, Anthony J. Peraica, counsel for the Defendant-Debtor, hereby certify that the foregoing
document were served upon all attorneys of record as listed above on June 25, 2020 via the
CM/ECF system.

                                                   s/ Anthony J. Peraica
                                                   Anthony J. Peraica
Anthony J. Peraica, #6186661
Anthony J. Peraica & Associates, Ltd.
5130 S. Archer Avenue
Chicago, Illinois 60632
Phone: (773) 735-1700
Fax: (773) 585-3035
support@peraica.com
